Citation Nr: 0531913	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  04-18 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
burn scar on the posterior neck, right lower forearm, and 
right lower leg, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
an increased evaluation greater than 10 percent for service-
connected residuals of a burn scar on the posterior neck, 
right lower forearm, and right lower leg.  The Board remanded 
the case for additional evidentiary development in March 
2005, which included scheduling the veteran for a medical 
examination of his burn scars.  Following this development, 
the 10 percent evaluation for burn scars was confirmed and 
continued in an August 2005 rating decision.  Thereafter, the 
case was returned to the Board and the veteran now continues 
his appeal.


FINDINGS OF FACT

Service-connected residuals of a burn scar on the posterior 
neck, right lower forearm, and right lower leg are currently 
manifested by superficial scars that are not disfiguring, 
markedly discolored, painful, tender, adherent to the 
underlying tissues, unstable, or productive of any limitation 
of motion.  The scars cover an area that measures less than 
one square foot.


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for 
service-connected residuals of a burn scar on the posterior 
neck, right lower forearm, and right lower leg have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that the RO has provided the veteran with 
express notice of the provisions of the VCAA in 
correspondence dated in June 2003 and March 2005, in which it 
provided the veteran with an explanation of how VA would 
assist him in obtaining necessary information and evidence.  
The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  He 
has also been provided with a VA examination in April 2005 
that addresses the increased rating claim on appeal.  
Finally, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him. (See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).)  As a result of the development 
that has been undertaken, there is no reasonable possibility 
that further assistance will aid in substantiating the claim.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

Factual Background

The veteran's service medical records show that in November 
1944 he sustained 1st and 2nd degree burns to his right arm, 
right leg, and the back of his neck after being accidentally 
doused with flaming gasoline.  He was hospitalized for 
approximately 5 weeks.  At the time of his discharge from the 
hospital, it was noted that the burns were healed and he had 
good function.  After his separation from service, he was 
granted service connection an a noncompensable evaluation for 
residuals of a burn scar on the posterior neck, right lower 
forearm, and right lower leg in a June 1952 rating decision.

By rating decision of August 1974, the veteran was granted a 
10 percent evaluation for residuals of a burn scar on the 
posterior neck, right lower forearm, and right lower leg on 
the basis of his complaints of some sensitivity in the site 
of the burn scar on his right lower leg.  This 10 percent 
rating award has remained in continuous effect since April 
1974.

In March 2003, the veteran submitted an application to 
reopen his claim for a rating increase in excess of 10 
percent for his service-connected residuals of a burn scar 
on the posterior neck, right lower forearm, and right lower 
leg.  As his entitlement to compensation for this particular 
disability has already been established and an increased 
disability rating is the sole matter at issue, the Board 
will only address the evidence showing the veteran's present 
level of impairment caused by his burn scars.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994).

VA outpatient treatment records include a new patient 
physical examination dated in September 2000.  The veteran 
complained of numbness in the right leg that he attributed 
to the burns suffered in service.  On examination, there was 
diminished sensation of both lower extremities for pain ion 
a stocking distribution.  The examiner found no evidence of 
peripheral vascular disease.  A vitamin B-12 deficiency was 
noted.  In September 2002, examination of the lower 
extremities revealed that they were warm, the dorsalis pedis 
pulses were 1+, bilaterally and there was no edema.  In 
February 2004, the veteran was noted to be receiving 
treatment for a vitamin B-12 deficiency.

The veteran was afforded a VA dermatology examination in 
January 2004.  The claims folder was not available for 
review.  He gave a history of the incident in service 
resulting in his multiple burns, including his right leg.  He 
complained of numbness and pain in the leg., and was taking 
gabapentin to relieve the pain.  On objective examination, no 
obvious scars were seen on any part of his body.  On the 
posterior aspect of the cervical region, no visible scar was 
noted.  There was no visible scar on the right arm, as it 
appeared to be normal compared to the left arm.  On examining 
the bilateral lower extremities, no visible scar was seen.  
The skin on both lower extremities was slightly shiny without 
scarring.  There was no irregularity or atrophy appreciated.  
On sensory examination, the upper extremity sensation was 
intact. There was some difference in light touch on the right 
lateral aspect of the right lower extremity compared to the 
left.  There was no hyperesthesia of allodynia noted.  A few 
engorged veins were noted on the dorsum of both feet.  The 
examiner opined that there were no findings other than some 
difference in light touch on the right lateral aspect of the 
right lower extremity.  The examiner opined that according to 
the history and complaints of the veteran, the veteran might 
have some neuropathic pain due to the previous burns.

The report of an April 2005 VA medical examination of the 
veteran's burn scars shows that the veteran complained of 
experiencing some loss of sensation in his right lower 
extremity at the site of his burn scar.  At the time of the 
examination, he was 81 years old.  Objective examination of 
his posterior neck revealed a 1.0-centimeter-long scar that 
was non-fixed, non-tender, and very difficult to see.  Its 
color was just slightly lighter than the surrounding skin and 
did not feature any depression.  The scar itself was 
superficial, stable, and non-painful.  No limitation of neck 
motion was associated with this scar.  Objective examination 
of the right anterior forearm revealed a superficial scar 
that was 3.0 centimeters long and 1.0 centimeter wide that 
was slightly lighter in color than the surrounding skin.  The 
scar was stable, non-tender, non-adherent to the underlying 
tissues, non-painful, and produced no limitation of motion of 
the right upper extremity.  Objective examination of the 
right lower leg revealed a superficial scar over the right 
anterior shin that measured 4.0 centimeters long and 3.0 
centimeters wide.  The scar was slightly lighter in color and 
appeared slightly thinner than the surrounding skin.  The 
scar was not painful, unstable, or productive of any 
limitation of motion of the right lower extremity.  

The examining physician determined that none of these 
aforementioned burn scars of the posterior neck, right lower 
forearm, and right lower leg were elevated or depressed in 
relation to the surrounding skin.  There was no inflammation, 
edema, or keloid formation on any of these scars.  There was 
also no gross distortion or asymmetry of the facial features 
associated with the scars.  The area of the scars was much 
less than one square foot. Although the veteran's records 
show that a squamous cell cancer was removed from the site of 
one of the scars in the past, no skin cancer was noted on any 
of the scars at the time of the examination.  The examiner's 
opinion was that the decreased sensation perceived by the 
veteran in the scar site on his right lower extremity was 
neuropathy that was most likely attributable to vitamin B12 
deficiency.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2005).

The applicable rating code for rating the veteran's service-
connected residuals of a burn scar on the posterior neck, 
right lower forearm, and right lower leg is contained in 38 
C.F.R. § 4.118, Diagnostic Code 7802, for scars that are 
superficial and do not cause limited motion.  The schedule 
provides for a 10 percent evaluation for scars covering an 
area or areas measuring 144 square inches (929 square 
centimeters) or greater.  A rating higher than 10 percent is 
not provided for in Diagnostic Code 7802, although scars in 
widely separated area, as in two or more extremities or on 
anterior and posterior surfaces of the extremities or trunk 
will be separately rated and combined in accordance to 38 
C.F.R. § 4.25 (2005).

Applying the aforementioned rating code to the case on 
appeal, the Board finds that the total area affected by the 
scars do not measure more than one square foot and thus do 
not closely measure the area of 144 square inches 
contemplated in the rating schedule for a 10 percent rating.  
Even if each scar of his arm and leg were separately and 
individually rated, neither would warrant a compensable 
evaluation that would, when combined, result in a rating 
greater than the 10 percent evaluation currently in effect.  
Therefore, in view of the foregoing discussion, the veteran's 
claim for a rating increase greater than 10 percent for his 
service-connected residuals of a burn scar on the posterior 
neck, right lower forearm, and right lower leg must be 
denied.  

As the objective evidence demonstrates that there is no 
disfigurement associated with the service-connected burn 
scars, Diagnostic Codes 7800 is not for application in the 
present case.  As the objective evidence demonstrates that 
there is no instability, pain, or limitation of function 
associated with the service-connected burn scars, Diagnostic 
Codes 7801, 7803, 7804, and 7805 are not applicable to the 
present case.


ORDER

An increased evaluation in excess of 10 percent for residuals 
of a burn scar on the posterior neck, right lower forearm, 
and right lower leg is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


